FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 8, 2022

                                       No. 04-22-00780-CR

                           EX PARTE Rodolfo Lopez HERNANDEZ

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10596CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER
         A supplemental clerk’s record in this habeas corpus appeal was filed on December 6,
2022, in response to this court’s November 22, 2022 order. We ORDER appellant’s brief due on
December 27, 2022. See TEX. R. APP. P. 31.1; 4TH TEX. APP. (San Antonio) LOC. R. 8.2. The
brief of the State is due within 20 days after the date appellant’s brief is filed. Id. A reply brief,
if any, is due within 10 days after the State’s brief is filed.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court